DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because they are directed toward abstract ideas without significantly more. 
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter (hereinafter referred to as the 2019 PEG).  According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall within one of the four statutory categories of invention or (b) or meets a three-prong test for determining that: (1) the claim recites a judicial exception, e.g. an abstract idea, (2) without integration into a practical application and (3) does not recite additional elements that provide significantly more than the recited judicial exception.
	Claims 1-15 are directed toward apparatuses and methods and, therefore, fall within one of the four statutory categories of invention.  However, claims 1-15 clearly do not meet the three-prong test for patentability set forth in the 2019 PEG.
	With regard to the first prong, whether a claim recites a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s independent claims (1, 6 and 11) are directed to a processing apparatus and method for estimating change of position and direction of travel.  Due to the expansively broad nature of the claims, they encompass “mental processes”, i.e. providing an estimate based on observations of a change in travel direction and travel position.  There are no limitations regarding what type of information is provided or how it is used.  Only the providing of the estimate is claimed.  The dependent claims (2-5, 7-10, 12-15) merely recite further limitations regarding the aspects of the calculation and providing an estimate, but do not add anything that removes the claimed subject matter from “mental processes”.
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that 
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims 1-15 do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  Notably, the claims do not provide any limitations regarding a specific application or use, outside of providing a generic signal to an “autonomous agent” (that is not necessarily used by the autonomous agent).  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture.  Rather, they are implemented using merely a processor and computer readable storage.  There is no transformation or reduction of a 
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s claims are implemented on a processor, i.e. a computer, and there are no further limitations or structural elements that go beyond the computer, it can clearly be seen that the abstract idea(s) are merely implemented on a computer.  In addition, the processor in this case does not link the use of the abstract idea(s) to a particular technological environment or field of use, much less “generally link the use…to a particular technological environment or field of use”.  Therefore, with regard to whether the abstract idea has been integrated into a practical application, the answer is clearly no.

adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception.  The use of one or more computers to implement the above recited abstract idea(s), with nothing more, is a well-understood, routine and conventional activity.
Thus, since claims 1-15 are: (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are clearly directed toward non-statutory subject matter.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 6, 9-10, 11, 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchida (2011/0178759).

Regarding applicant claim 1, Uchida discloses an information processing apparatus comprising: a memory; and a processor coupled to the memory ([0058] “processor unit 10; memory unit 60”) and configured to: 
detect a change in a traveling direction of a walker with the information processing apparatus ([0018] “estimating a user’s walking direction by using a gyro sensor”); 
detect, while a change amount of the traveling direction is less than a first threshold value, a first amount of travel of the walker for each step based on an amplitude component of the information processing apparatus in an up and down direction ([0008] “stride length estimating device including an acceleration detecting unit that detects acceleration of a user’s vertical movement… acceleration detecting unit increases, the stride length is increased based on user’s speed); 
estimate a position of the walker using the first amount of travel ([0005] “user’s stride length is essential information required for calculating a walking distance or calculating a user’s movement trajectory by calculating the user’s current position”); and 
estimate, when the change amount of the traveling direction is equal to or more than the first threshold value, the position of the walker using the detected first amount 

Regarding applicant claim 4, Uchida discloses wherein the processor is configured to: 
detect a second amount of travel of the walker based on the amplitude component of the information processing apparatus in the up and down direction ([0008] “stride length estimating device including an acceleration detecting unit that detects acceleration of a user’s vertical movement… acceleration detecting unit increases, the stride length is increased based on user’s speed); 
estimate the position of the walker using the detected first amount of travel if a difference between the second amount of travel and the first amount of travel is equal to or more than a third threshold value ([0005] “user’s stride length is essential information required for calculating a walking distance or calculating a user’s movement trajectory by calculating the user’s current position”); and 
estimate the position of the walker using the second amount of travel if the difference is less than the third threshold value ([0063] “GPS position calculating unit is a position calculating circuit that calculates a position, movement speed, and a movement direction of a user”).
Regarding applicant claim 5, Uchida discloses wherein the processor is configured to: 
determine, when the first amount of travel changes by a value equal to or more than the first threshold value, whether or not the traveling direction of the walker at the from a traveling direction of the walker immediately before the estimation of the amount of travel that is equal to or more than the first threshold value by the first threshold value or more ([0018]-[0020]).

Regarding applicant claim 6, Uchida discloses an information processing method comprising: 
detecting by an information processing apparatus, a change in a traveling direction of a walker with the information processing apparatus ([0018] “estimating a user’s walking direction by using a gyro sensor”); 
detect, while a change amount of the traveling direction is less than a first threshold value, a first amount of travel of the walker for each step based on an amplitude component of the information processing apparatus in an up and down direction ([0008] “stride length estimating device including an acceleration detecting unit that detects acceleration of a user’s vertical movement… acceleration detecting unit increases, the stride length is increased based on user’s speed); 
estimate a position of the walker using the first amount of travel ([0005] “user’s stride length is essential information required for calculating a walking distance or calculating a user’s movement trajectory by calculating the user’s current position”); and 
estimate, when the change amount of the traveling direction is equal to or more than the first threshold value, the position of the walker using the detected first amount of travel while the change amount is less than the first threshold value ([0009]-[0011]; [0054] “estimating the walking direction detected by the gyro sensor”; [0081]).

Regarding applicant claim 9, Uchida discloses wherein the processor is configured to: 
detect a second amount of travel of the walker based on the amplitude component of the information processing apparatus in the up and down direction ([0008] “stride length estimating device including an acceleration detecting unit that detects acceleration of a user’s vertical movement… acceleration detecting unit increases, the stride length is increased based on user’s speed); 
estimate the position of the walker using the detected first amount of travel if a difference between the second amount of travel and the first amount of travel is equal to or more than a third threshold value ([0005] “user’s stride length is essential information required for calculating a walking distance or calculating a user’s movement trajectory by calculating the user’s current position”); and 
estimate the position of the walker using the second amount of travel if the difference is less than the third threshold value ([0063] “GPS position calculating unit is a position calculating circuit that calculates a position, movement speed, and a movement direction of a user”).
Regarding applicant claim 10, Uchida discloses wherein the processor is configured to: 
determine, when the first amount of travel changes by a value equal to or more than the first threshold value, whether or not the traveling direction of the walker at the estimation of the first amount of travel that is equal to or more than the first threshold value has changed from a traveling direction of the walker immediately before the 

Regarding applicant claim 11, Uchida discloses a non-transitory computer readable recording medium recording an information processing program that causes an information processing apparatus to perform a processing ([0058] “processor unit 10; memory unit 60”) and configured to: 
detecting a change in a traveling direction of a walker with the information processing apparatus ([0018] “estimating a user’s walking direction by using a gyro sensor”); 
detecting, while a change amount of the traveling direction is less than a first threshold value, a first amount of travel of the walker for each step based on an amplitude component of the information processing apparatus in an up and down direction ([0008] “stride length estimating device including an acceleration detecting unit that detects acceleration of a user’s vertical movement… acceleration detecting unit increases, the stride length is increased based on user’s speed); 
estimating a position of the walker using the first amount of travel ([0005] “user’s stride length is essential information required for calculating a walking distance or calculating a user’s movement trajectory by calculating the user’s current position”); and 
estimating, when the change amount of the traveling direction is equal to or more than the first threshold value, the position of the walker using the detected first 

Regarding applicant claim 14, Uchida discloses wherein the processor is configured to: 
detect a second amount of travel of the walker based on the amplitude component of the information processing apparatus in the up and down direction ([0008] “stride length estimating device including an acceleration detecting unit that detects acceleration of a user’s vertical movement… acceleration detecting unit increases, the stride length is increased based on user’s speed); 
estimate the position of the walker using the detected first amount of travel if a difference between the second amount of travel and the first amount of travel is equal to or more than a third threshold value ([0005] “user’s stride length is essential information required for calculating a walking distance or calculating a user’s movement trajectory by calculating the user’s current position”); and 
estimate the position of the walker using the second amount of travel if the difference is less than the third threshold value ([0063] “GPS position calculating unit is a position calculating circuit that calculates a position, movement speed, and a movement direction of a user”).
Regarding applicant claim 15, Uchida discloses wherein the processor is configured to: 
determine, when the first amount of travel changes by a value equal to or more than the first threshold value, whether or not the traveling direction of the walker at the from a traveling direction of the walker immediately before the estimation of the amount of travel that is equal to or more than the first threshold value by the first threshold value or more ([0018]-[0020]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 7-8, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida (2011/0178759).

Regarding applicant claim 2-3, Uchida discloses the processor but is silent wherein is configured to: 
calculate an inner product value of an angular velocity of the information processing apparatus and a gravity component of the information processing apparatus; and detect that the change amount of the traveling direction is equal to or more than the first threshold value if the inner product value is equal to or more than a second threshold value. 
Uchida does disclose that the “user’s stride length is essential information required for calculating a walking distance or calculating a user’s movement trajectory 
However, it would have been obvious to one of ordinary skill in the art at the time of invention to perform mathematical calculations using the processor of Uchida since these are known equations and the data is readily available from the detection by the sensors of Uchida.

Regarding applicant claim 7-8, Uchida discloses the processor but is silent wherein is configured to: 
calculate an inner product value of an angular velocity of the information processing apparatus and a gravity component of the information processing apparatus; and detect that the change amount of the traveling direction is equal to or more than the first threshold value if the inner product value is equal to or more than a second threshold value. 
Uchida does disclose that the “user’s stride length is essential information required for calculating a walking distance or calculating a user’s movement trajectory by calculating the user’s current position” ([0005]) but does not teach calculating an inner product.
However, it would have been obvious to one of ordinary skill in the art at the time of invention to perform mathematical calculations using the processor of Uchida since these are known equations and the data is readily available from the detection by the sensors of Uchida.

Regarding applicant claim 12-13, Uchida discloses the processor but is silent wherein is configured to: 
calculate an inner product value of an angular velocity of the information processing apparatus and a gravity component of the information processing apparatus; and detect that the change amount of the traveling direction is equal to or more than the first threshold value if the inner product value is equal to or more than a second threshold value. 
Uchida does disclose that the “user’s stride length is essential information required for calculating a walking distance or calculating a user’s movement trajectory by calculating the user’s current position” ([0005]) but does not teach calculating an inner product.
However, it would have been obvious to one of ordinary skill in the art at the time of invention to perform mathematical calculations using the processor of Uchida since these are known equations and the data is readily available from the detection by the sensors of Uchida.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195.  The examiner can normally be reached on M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.L.L/           Examiner, Art Unit 3661                                                                                                                                                                                             
/PETER D NOLAN/           Supervisory Patent Examiner, Art Unit 3661